DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election of nonalcoholic steatohepatitis in the reply filed on 07/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for an election of species for a particular disease.  
Applicants canceled the claims of 01/06/2021 and provided new claims filed 07/18/2022. 
Applicants provided a compliant election of “non-alcoholic steatohepatitis” as a species of “non-alcoholic fatty liver disease”. 
A search for Applicants’ elected species retrieved applicable prior art. See “SEARCH 6-7” in enclosed search notes. Therefore, the search for other species of “non-alcoholic fatty liver disease” will not be extended in/for/during this Office Action in accordance with Markush search practice. 
The elected species reads on claims 95-99. 
Claim 100 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species of non-alcoholic fatty liver disease, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
However, the full scope of claim 95 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected non-alcoholic fatty liver disease, as described above. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of “non-alcoholic fatty liver disease” of claim 95 that finds prior art against claim 95; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/258,402
This Office Action is responsive to the amended claims of 07/18/2022.
New claims 95-99 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/CA2019/050915, filed 07/03/2019, which claims priority to 62/809,351, filed on 2/22/2019, and which claims priority to 62/694,848, filed on 07/06/2018. 
The instant claims do not find support from 62/809,351 or 62/694,848. 
Therefore, the effective filing date is the international filing date of 07/03/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 95-99 are rejected under 35 U.S.C. 103 as being unpatentable over: 
TAKEI (Takei et al., “Mechanism of Action of MY-1250, an activate metabolite of Repirinast, in inhibiting histamine release from rat mast cells”, Br. J. Pharmacol, pages 587-590, March 1992), as referenced in PTO-892 page 1 line U, 
In view of 
MEDLINE (“Fatty Liver Disease”, Medline, pages 1-6, April 26, 2017), as referenced in PTO-892 page 1 line V
in view of 
KENNEDY (Kennedy et al., “Blocking Hw/H2 Histamine Receptors Inhibits Damage/Fibrosis in- Mdr2-/- mice and Human Cholangiocarcinoma Tumorigenesis”, Hepatology, Vol. 68, No. 3, March 12, 2018), as referenced in PTO-892 page 1 line W
And in view of 
HORII (Horii et al., “Cardiovascular effects of MY-5116 and MY-1250”, Nihon Yakurigaku Zasshi, April 1986), as referenced in PTO-892 page 1 line.
Claim 95 is drawn to a method for treating non-alcoholic fatty liver disease by administering repirinast. Claims 96-98 are drawn to the dosage of repirinast. Claim 99 is drawn to the non-alcoholic fatty liver disease specifically being alcoholic steatohepatitis. 
Determining the scope and contents of the prior art
TAKEI teaches MY-1250, which is the active metabolite of Repirinast. TAKEI teaches MY-1250 inhibits histamine release from rat mast cells (right col. page 588). 
KENNEDY teaches inhibited histamine signaling lessens liver damage and liver inflammation in mice (Results:  “Chronic treatment…” right col page 1046). 
KENNEDY also teaches that mast cell activation is decreased with H1 or H2 histamine receptors inhibitors (“MC activation and the HDC/histamine axis are reduced…” page 1046-1047). 
MEDLINE teaches a fatty liver by itself is not nonalcoholic steatohepatitis (NASH), a type of nonalcoholic fatty liver disease (page 1). MEDLINE teaches that a fatty liver is a liver which has fat but little or no inflammation or liver cell damage; NASH’s liver is fatty with inflammation (page 1). 
HORII teaches MY-1250 has been administered with a dosage between 3 and 30 mg/kg in in dogs, rats and guinea pigs (abstract). The Examiner interprets dogs, rats and guinea pigs as “subjects”. 
Ascertaining the differences between the prior art and the claims at issue
While TAKEI teaches MY-1250, which is the active metabolite of Repirinast, inhibits histamine (right col. page 588), TAKEI does not teach all the limitations of the instant claims. 
While KENNEDY teaches inhibited histamine signaling lessens liver damage and liver inflammation in mice (Results Chronic treatment right col page 1046), KENNEDY does not teach all the limitations of the instant claims. 
While MEDLINE teaches fatty liver by itself is not nonalcoholic steatohepatitis (NASH), which also has inflammation in the liver (page 1), MEDLINE does not teach all the limitations of the instant claims. 
While HORII teaches MY-1250 has been administered with a dosage between 3 and 30 mg/kg (abstract), HORII does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of repirinast useful in treating non-alcoholic fatty liver disease, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of repirinast.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 95-99 are prima facie obvious in light of the combination of references TAKEI, KENNEDY, MEDLINE, and HORII.
The artisan would be motivated to use the teachings of TAKEI, KENNEDY, and MEDLINE to treat non-alcoholic fatty liver disease by administering repirinast to a subject in need thereof. The artisan would expect that repirinast would inhibit histamine in mast cells (TAKEI right col. page 588). The artisan would have further expected the lack of histamine in mast cells would lessen liver inflammation and damage (KENNEDY Results Chronic treatment right col page 1046 and MC activation and the HDC/histamine axis are reduced page 1046-1047). Since fatty livers by themselves do not result in nonalcoholic fatty liver disease and inflammation is also needed to develop nonalcoholic steatohepatitis (NASH) (MEDLINE page 1), the artisan would expect that repirinast would lower inflammation in the liver, thus treating or lessening the severity of NASH. This teaches claims 95 and 99. 
The artisan would be expected to optimize the dosage of repirinast, with its known range of 3-30mg/kg, to increase therapeutic efficacy in the normal course of tailoring a dosage to specific patient populations (HORII abstract).  See MPEP 2144.05 (II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.   Furthermore, The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  Neither the specification nor the claims indicate the dosages of the instant claims are critical.  This teaches claims 96-98. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
A prior art search retrieved applicable art.  See “SEARCH 6-7” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SEARCH 6-7” and did not retrieve applicable art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/           Examiner, Art Unit 1625      



/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625